DETAILED ACTION
	Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Fig. 3, the drawing is described as showing the device in its initial state in which the pilot valve G is disclosed in paragraph 32 of the specification as being closed, but it appears that pilot valve G is shown open.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 31, it is unclear whether the description of the device is accurate because the actuating pressure for opening pilot valve G is introduced to control chamber H, but the pilot valve spring 33 appears to already bias the pilot valve G open.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 12, it is suggested that “exhausting chamber, when” be changed to --exhausting chamber, and when-- or --exhausting chamber; when--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama et al. (US 2019/0382215).
Regarding claim 1, Nakayama discloses in Figs. 1-3 and 5 a vacuum breaking device for a vacuum generator, comprising a main housing 12 (comprising all the block member 14, 16, 20 attached together), wherein the main housing 12 is provided with an air supply port (comprising the passage that branches off of supply passage 46 and leads to vacuum breaking valve 42b), a vacuum interface chamber 61 and a vacuum generating chamber (comprising the passage that branches off of supply passage 46 and leads to vacuum supply valve 42a), an intake passage (comprising the upstream end of passage 48 immediately downstream of vacuum breaking valve 42b) is arranged inside the main housing 12, a pilot valve 42b controlled by an electromagnetic pilot valve assembly (comprising the solenoid valve unit 41 corresponding with valve 42b, as shown in Fig. 5) is arranged between the intake passage and the air supply port, the pilot valve 42b comprises a pilot valve body (comprising the walls of the bore holding the pilot valve 42b), a pilot valve core (comprising the reciprocating member of the pilot valve 42b) and a pilot valve spring 42c; a throttle pipe (comprising the walls of the  portion of passage 48 in which the needle end 79a of the adjustment throttle 79 is disposed to control fluid flow therethrough) is arranged axially inside the main housing 12, a throttle passage (comprising the flow path through the walls in which the needle end 79a of the adjustment throttle 79 is disposed) inside the throttle pipe is interconnected to the intake passage, a pneumatic on-off valve 42a is arranged between the vacuum interface chamber 61 and the vacuum generating chamber and outside the throttle pipe, the pneumatic on-off valve 42a comprises a slide core (comprising the reciprocating member of the pilot valve 42a) and a slide core spring (as shown in Fig. 5 for the pneumatic on-off valve 42a), and a control chamber (comprising the passage for actuating fluid supplied to the pneumatic on-off valve 42a from the corresponding solenoid valve 41, as shown in Fig. 5) mated with an end surface of the slide core is arranged inside the main housing 12; the main housing 12 is further provided with an exhausting chamber (comprising the downstream end of passage 48, downstream of adjustment throttle 79), when the pneumatic on-off valve 42a is opened, the exhausting chamber, the vacuum interface chamber 61 and the vacuum generating chamber are interconnected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Rodriguez (US 4,176,674).
Regarding claims 2-3, Nakayama discloses in Figs. 1-3 and 5 that the main housing 12 is provided with an adjusting mechanism 79 configured for adjusting an opening size of the throttle passage, the adjusting mechanism 79 comprises an adjusting cover (comprising the sealing cover on the bore through which the needle of the adjusting mechanism 79 extends), and an adjusting core (comprising the needle with needle end 79a).  
Nakayama lacks a center of the adjusting cover being screwed with the adjusting core, an adjusting nut being fixed to an outer end of the adjusting core, and the adjusting core being screwed with an adjusting pad on an inner side of the adjusting nut.
Rodriguez teaches in Figs. 1-4 an adjusting mechanism that comprises an adjusting cover (comprising cap 18 and sleeve 26 that cover the end of the bore through which the valve stem 30 extends), a center of the adjusting cover is screwed with an adjusting core 30, and an adjusting nut 60 is fixed to an outer end of the adjusting core 30.  The adjusting core 30 is screwed with an adjusting pad 62 on an inner side of the adjusting nut 60.  The adjusting pad 62 and adjusting nut 60 secure a handle 54 between them onto the adjusting core (col. 2, lines 48-53).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusting mechanism disclosed by Nakayama to include a center of the adjusting cover being screwed with the adjusting core, an adjusting nut being fixed to an outer end of the adjusting core, and an adjusting pad screwed onto the adjusting core on an inner side of the adjusting nut with a handle between the adjusting nut and adjusting pad, so that the adjusting core can be reciprocated to adjust flow by a handle securely held onto the adjusting core, as Rodriguez teaches.
Regarding claim 4, Nakayama discloses in Figs. 1-3 that an inner end of the adjusting core is a reduced curved surface structure (comprising the tapered needle end 79a).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 5, a spring seat being arranged inside the adjusting cover of the adjusting mechanism and one end of the slide core spring of the pneumatic on-off valve is sleeved outside the spring seat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753